DETAILED ACTION
Claims 1-12 (filed 11/29/2021) have been considered in this action.  Claims 1-4 and 7-10 have been amended.  Claims 5-6 and 11-12 have been canceled.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 11/29/2021, with respect to objection to the drawings have been fully considered and are persuasive.  The objection of the drawing has been withdrawn. The examiner agrees that by inserting the reference number 500 into the specification, it clearly distinguishes what 500 is intended to represent in figure 5, thus obviating the need to amend the drawings.

Applicant’s arguments, see page 10 paragraph 1, filed 11/29/2021, with respect to rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 103 has been withdrawn.  The examiner recognizes that Extremum Seeking Control is different and distinct from merely seeking a maximum, as discussed and expounded upon during the interview and within the applicant’s response.

page 11 paragraph 2, filed 11/29/2021, with respect to rejection of claims 1-12 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 101 has been withdrawn. 

Response to Amendment
The declaration under 37 CFR 1.132, in combination with the amendments filed 11/29/2021 is sufficient to overcome the rejection of claim 1 based upon the combination of Mikhail et al. (US 6137187) in view of Woodhull (US 4515529) under 35 U.S.C. 103.

Allowable Subject Matter
Claim 1-4 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough search of the prior art of record, no reference or obvious combination of references has been found which teaches the concepts of claim 1.  Specifically, no reference has been found in which an extremum seeking controller of a machine dependent upon fluid flow therethrough performs a logarithmic transform on a power-related sensor feedback signal to modify the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116